Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered. 
Response to Arguments
Applicant's arguments filed on 4/20/2022 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicants argument that “Because the plurality of beams in Islam are not pre-configured by the base station, the command 710 in this aspect of Islam cannot correspond to the indication information in amended claim 1, and the indicated beam indexes cannot correspond to “the beam index of the beam corresponding to the each uplink transmission channel is used to indicate which beam in a pre-configured beam group is the beam corresponding to the each uplink transmission channel” recited in claim 1” because the plurality of beams in Islam are pre-configured by the base station and the command 710 corresponds to the indication information.
Examiner respectfully disagrees with Applicants argument that “the command 710 in various aspects of Islam cannot correspond to the high-level signaling and the indication information at the same time in amended claim 1. That is, the command 710 cannot be used to preconfigure the beam group (multiple beams) and indicate one beam from the beam group (multiple beams) at the same time” (See [0122]; In another aspect, the base station 702 may send the command 710 to the UE 704 via RRC signaling).  The are two different teachings: command 710 and RRC signaling.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 19, 24, 35, 40, 53, 58 and 69-72 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. 2017/0346539.
Claims 1, 19, 35 and 53:
Islam et al. discloses a network device (Islam et al.; Fig. 30), a terminal device, comprising a processor and a transceiver (Islam et al.; Fig. 32);
 a method for uplink transmission, comprising:
receiving, by a terminal device, indication information (710; Islam et al.; Fig. 7; [0126]) sent by a network device, the indication information being used for indicating a beam corresponding to at least one uplink transmission channel (PUCCH and/or PUSCH; Islam et al.; [0125]) of the terminal device, wherein a beam corresponding to each uplink transmission channel is used for transmitting the each uplink transmission channel (Islam et al.; [0125]; [0126]); and
performing, by the terminal device, uplink transmission according to the indication information (Islam et al.; [0125]; [0126]; [0131]),
wherein the information of the beam corresponding to the each uplink transmission channel comprises a beam index (beam index; Islam et al.; [0125]; [0126]) of the beam corresponding to the each uplink transmission channel, 
wherein the beam index of the beam corresponding to the each uplink transmission channel is used to indicate which beam in a pre-configured beam group (plurality of beam indexes) is the beam corresponding to the each uplink transmission channel (the command 710 may indicate a corresponding channel (or channel group) for each beam index of the plurality of beam indexes; Islam et al.; [0125]; [0126]), and
wherein the beam group is a beam group configured by the network device to the terminal device through a high-level signaling (RRC; Islam et al.; [0122]); wherein the indication information is specific indication information for a terminal device (Islam et al.; Fig. 7; [0126]; [0131]) or specific indication information for a group of terminal devices and wherein the at least one uplink transmission channel (PUCCH and/or PUSCH; Islam et al.; [0125]) is a part of uplink transmission channels (PUCCH, PUSCH, SRS, or PRACH; Islam et al.; Fig. 2D; [0125]; [0065]) of the terminal device and beams corresponding to remaining uplink transmission channels (beams of SRS and/or PRACH; Islam et al.; Fig. 2D; [0125]; [0065]; [0014]) of the terminal device.
Islam et al. fails to teach beams corresponding to remaining uplink transmission channels of the terminal device except the part of the uplink transmission channels remain unchanged.
However, since the UE 704 is configured to switch to the beam index indicated by the command 710 (Islam et al.; [0125]), configuring the UE 704 not to switch to the beam index for the uplink channels such as SRS or PRACH would most naturally occur when the uplink channel such as SRS or PRACH is not indicated by the command 710. See Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329 (Fed. Cir. 2009) (An analysis of obviousness, may include recourse to logic, judgment, and common sense available to the person of ordinary skill that do not necessarily require explication in any reference or expert opinion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to avoid performing an action if the action is not requested in the system of Islam et al. specifically, configuring the UE 704 not to switch to the beam index for the uplink channels e.g. such as SRS and/or PRACH   when the uplink channel such as SRS and/or PRACH is not indicated by the command 710 in order to maintain consistent configuration in the network.
Claims 6, 24, 40 and 58:
Islam et al. discloses the information of the beam corresponding to the each uplink transmission channel comprises a beam identity (beam index) of the beam corresponding to the each uplink transmission channel (Islam et al.; [0125]; [0126]).
Claims 69-72:
Islam et al. discloses the indication information carries information of the beam corresponding to the PUSCH, and information of the beam corresponding to the PUCCH (Islam et al.; [0125]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416